United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS    December 16, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 04-60099
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BRYANT BUGGS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:02-CR-79-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bryant Buggs pleaded guilty to distribution of cocaine

hydrochloride.    In sentencing Buggs, the district court increased

his base offense level by two because the individuals

distributing cocaine at Buggs’s direction carried handguns.              The

district court’s application of U.S.S.G. § 2D1.1(b)(1) is a

factual determination reviewed for clear error.     United States v.

Jacquinot, 258 F.3d 423, 430 (5th Cir. 2001).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60099
                                -2-

     Buggs asserts that the Government presented no evidence

relating the possession of firearms to his drug trafficking.      The

presentence report (PSR) contained evidence linking Buggs to the

possession of firearms in relation to drug trafficking.     See

United States v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999).       The

burden then shifted to Buggs to prove that it was clearly

improbable that the weapons were connected with the offense.       See

United States v. Cooper, 274 F.3d 230, 245 (5th Cir. 2001).

Buggs offered no evidence in rebuttal.    See Huerta, 182 F.3d at

364 (rebuttal evidence must show that the PSR is “materially

untrue, inaccurate or unreliable”).   The district court was not

clearly erroneous in its factual finding and did not err in

increasing Buggs’s offense level pursuant to U.S.S.G.

§ 2D1.1(b)(1).

     Buggs also contends that his sentence is illegal, under

Blakely v. Washington, 124 S. Ct. 2531 (2004), because the

quantity of cocaine used to determine his sentence, his role in

the offense, and his use of a firearm in relation to the drug

trafficking were not determined by a jury or included in his

plea.   This issue is foreclosed by the court's holding in United

States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition

for cert. filed (U.S. July 14, 2004) (No. 04-5263).

     AFFIRMED.